Mukdock, J., concurring: The petitioner argues a matter on brief not included in the issues raised for decision. It is an attempt to increase the amount stipulated as the average base period net income under the growth formula of section 713(f) by an amount allegedly representing an abnormal deduction for 1939. That is a standard issue rather than an issue arising under section 722. There are at least three answers to this contention: (1) It is not presented for decision by the pleadings; (2) the Tax Court has no jurisdiction; and (3) it is contrary to the stipulated facts.